By the Court.

Lumpkin J.
delivering the opinion.
This caso has been up before, (see 21 Ga. Rep. 433,) and the only now point presented is, that the administrator of Win. F. Drummond, with whom it is alleged the defendant fraudulently settled for the. property of tlte idiot, is not .made a party to the hill.
Wm, F. Drummond died many years ago. He is unrepresented, and his estate, is insolvent. Why make his administrator a party? it is argued that the protection of Robert: S. il arda way requires this to be done. Otherwise, an administrator might, at some future timo, he appointed, who. might recover this property.
The heirs of the idiot are the complainants in the bill; and a decree against them could be pleaded in bar of any snk brought by an administrator for their benefit — there being, no debts owing by the idiot. This Court has often recog - nized and enforced this doctrine,in attempts which have been.' made to recover property indirectly through the representative of an estate, for the benefit oí the heirs, when the heirs themselves were barred.
Judgment affirmed.